Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 - 11, filed 4/29/2022, with respect to U.S.C. 112 rejections have been fully considered and are persuasive.  The U.S.C. 112 rejections of 2/3/2022 has been withdrawn. 
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 5, 7 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0184400 A1 to Valzasina et al. (hereinafter “Valzasina”) in view of CN 104075702 A to Sutton et al. (hereinafter “Sutton”).

Regarding Claim 1, Valzasina teaches a gyroscope device (see abstract describing a gyroscope), comprising: 
an in-plane vibratory structure (see paragraphs [0028], [0031], [0033] and [0039] describing the vibratory structures such as masses 11, 12 able to move along the first axis X in response to driving signals provided) comprising: 
an outer proof mass (see first outer mass11 and second outer mass 12, Fig. 2, see paragraph [0031]) including a first proof mass portion (11) and a second proof mass portion (12); and 
an inner proof mass (see inner mass 10, Fig. 2, see paragraph [0031]) interposed (see arrangement at Fig. 2) between the first proof mass portion (11) and the second proof mass portion (12).
Valzasina does not explicitly teach wherein the first and second proof mass portions are connected together directly and rigidly with a set of rigid members.
Sutton, in the field of MEMS gyroscopes, teaches wherein the first and second proof mass portions (see proof mass portions 102, 103, Fig. 1A, see paragraph [0010]) are connected together directly and rigidly with a set of rigid members (see one or more flexure 111 that mechanically and electrically connect the two proof masses 102, 103, Fig. 1A, see paragraphs [0011], [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connecting members of Sutton into Valzasina, in order to ensure the movement of the proof masses to be in same phase thus producing single signal.  The modification allows more control and accurate sensing system.
Valzasina in view of Sutton as modified above further teaches;
a first set of drive combs positioned on the outer proof mass (see driving electrodes 20a, 20b, Fig. 2, see paragraph [0039] of Valzasina and/or driving electrodes 104/105, Fig. 1A, paragraph [0013] of Sutton); 
a second set of drive combs positioned on the inner proof mass (see driving electrodes 16a, 16b, Fig. 2, see paragraph [0034] of Valzasina and/or driving electrodes 104/105, Fig. 1A, paragraph [0013] of Sutton); 
a first set of sense electrodes located above each of the outer proof mass and the inner proof mass (see paragraphs [0035], [0040], [0041] and Fig. 2 illustrating sensing electrodes 17a-17c and 21a-21c of Valzasina, note that the top half of sensing electrodes, 21a-21c and 17a-17c, as shown at Fig. 2 of Valzasina can broadly and reasonably be considered as the claimed first set of sense electrodes and/or see for instance 107, 109, Fig. 1B, paragraph [0011] of Sutton);
a second set of sense electrodes located below each of the outer proof mass and the inner proof mass (see paragraphs [0035], [0040], [0041] and Fig. 2 illustrating sensing electrodes 17a-17c and 21a-21c of Valzasina, which are arranged on the substrate, note also that the bottom half of sensing electrodes, 21a-21c and 17a-17c, as shown at Fig. 2 of Valzasina can broadly and reasonably be considered as the claimed second set of sense electrodes and/or see for instance 108, 110, Fig. 1B, paragraph [0011] of Sutton); 
wherein the first and second sets of drive combs are configured to cause the outer proof mass (11, 12) and the inner proof mass (10) to vibrate along a drive axis in an anti-phase mode with respect each other (see Fig. 8 and paragraph [0043] of Valzasina describing and illustrating out of phase movement relation among proof mass 10 as compared to proof masses 11, 12); 
wherein the first and second sets of sense electrodes (17a-17c, 21a-21c at both top and bottom portions of the proof mass as seen at Fig. 2 of Valzasina and/or see for instance 108, 110, Fig. 1B, paragraph [0011] of Sutton) are configured to sense motions of the outer proof mass and the inner proof mass along a sense axis that is perpendicular to the drive axis (see abstract, paragraphs [0028], [0044] and claim 1 of Valzasina, describing sense axis being perpendicular to the drive axis); 
wherein orientation of a measurement axis relative to a plane of the outer and inner proof masses is such that the measurement axis is parallel to the plane of the outer and inner proof masses (see paragraph [0028] of Valzasina describing the orientation of the substrate and the microstructure that comprises the proof masses, note that the measurement axis can be interpreted as the Y axis which is parallel to the XY plane of the proof masses).

Regarding Claim 2, Valzasina as modified above teaches wherein the vibratory structure is a box-in-frame vibratory structure (see arrangement at Figs. 1 and 2 showing the vibratory device having such a shape).  

Regarding Claim 4, Valzasina as modified above teaches wherein the first and second sets of sense electrodes measure gaps between the proof masses and the sense electrodes as the gaps vary with motions of the proof masses (see description at paragraph [0035] describing “The first stator sensing electrode 17b and the second stator sensing electrode 17c are arranged so that a first capacitance between each sensing electrode 17a and the respective first stator sensing electrode 17b increases and a second capacitance between each sensing electrode 17a and the respective second stator sensing electrode 17c decreases in response to displacements of the inner mass 10 (to which the sensing electrodes 17a are rigidly attached) along the second axis Y in the sensing direction; and so that the first capacitance decreases and the second capacitance increases in response to displacements of the inner mass 10 along the second axis Y opposite to the sensing direction”).  

Regarding Claim 5, Valzasina as modified above teaches wherein the first and second sets of sense electrodes comprise capacitive plates (see paragraphs [0035] and [0040] describing the sensing electrodes as being coupled in a parallel-plate configuration).  

Regarding Claim 7, Valzasina as modified above teaches wherein resonant frequencies of the motions of the outer proof mass and the inner proof mass along the drive axis are non-degenerate (see paragraphs [0027], [0030], [0043]).  

Regarding Claim 8, Valzasina as modified above teaches wherein the motions of the outer proof mass and the inner proof mass in the sense axis are determined to produce an output proportional to a measured quantity (see paragraphs [0027] - [0028], [0042] - [0045] describing the output signals indicating angular rate with respect to the gyroscopic axes).  

Regarding Claim 9, Valzasina as modified above teaches wherein the measured quantity is a measure of rotation rate (see paragraphs [0027] - [0028], [0042] - [0045]).  

Regarding Claim 10, Valzasina as modified above teaches wherein the gyroscope is a Micro-Electro- Mechanical Systems (MEMS) gyroscope (see paragraphs [0002], [0010] describing microelectromechanical gyroscope).  

Regarding Claim 11, Valzasina as modified above teaches a plurality of flexures and anchors (see flexures 13 and anchorages 15, see paragraph [0033]) configured to mount the outer proof mass and the inner proof mass to a substrate (see arrangement at Fig. 2 and description at paragraph [0033]).  

Regarding Claim 12, Valzasina as modified above teaches wherein some of the flexures connect the proof masses to the anchors (see arrangement at Figs. 2,12 and paragraphs [0033], [0067]).  

Regarding Claim 13, Valzasina as modified above teaches further comprising a plurality of flexures configured to connect the outer proof mass and the inner proof mass (see arrangement at Figs. 2,12 and paragraphs [0033], [0067] describing and illustrating the flexures 13 and 313 used to couple both the outer and inner proof masses).  

Regarding Claim 14, Valzasina as modified above teaches wherein a motion of the inner and outer proof masses is such that the centers of mass for each proof mass move collinearly along a same axis (see Figs. 8 and 9 showing collinear relationship among the proof masses).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Valzasina in view of Sutton and further in view of U.S. Patent No. 6,467,349 B1 to Andersson et al. (hereinafter “Andersson”).

Regarding Claim 6, Valzasina in view of Sutton as modified above teaches the clamed invention except for wherein the motions of the outer proof mass and the inner proof mass are such that a total angular momentum of the vibratory structure is zero.  
Andersson, in the field of angular velocity sensors, teaches wherein the motions of the outer proof mass and the inner proof mass (see arrangement of proof masses at Fig. 4 being in anti-phase relation such as 47 and either 45/46) are such that a total angular momentum of the vibratory structure is zero (see Col. 12, lines 50 – 63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second proof mass such that the total angular momentum is approximately zero of Andersson into Valzasina in view of Sutton, in order to provide a sensor which is insensitive to external angular vibration which further enables a high quality factor for the sensor. 


Claims 15 – 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valzasina in view of U.S. Patent No. 6,578,420 B1 to Hsu (hereinafter “Hsu”) in view of in view of Sutton in view of Andersson.

Regarding Claim 15, as best understood, Valzasina teaches a sensor device (see abstract), comprising: 
a planar circuit board (see paragraphs [0027], [0028] describing the microelectromechanical gyroscope comprising a substrate 2, thus serving as the pcb of the microelectromechanical gyroscope).
Even though Valzasina teaches a first gyroscope mounted on a substrate as seen at Fig. 2, Valzasina does not explicitly teach a first gyroscope and a second gyroscope mounted on the planar circuit board.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange a second gyroscope on the same board, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
In addition, Hsu, in the field of multi-axis micro gyro structure, teaches that it is known to use a first gyroscope and a second gyroscope mounted on the planar circuit board (see for instance Figs. 12, 14 and Col. 3, lines 60 – 63, line 66 – Col. 4 line 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the first and second gyroscopes on the planar circuit board of Hsu into Valzasina in order to allow multiple axis gyroscope that is capable of sensing motion in any of three orthogonal axes, allow an efficient and less costly manufacturing process while providing compact micro-gyro structure.
Valzasina in view of Hsu as modified above further teaches; the first gyroscope and the second gyroscope each comprising: a vibratory structure comprising: an outer proof mass including a first proof mass portion and a second proof mass portion; and an inner proof mass interposed between the first proof mass portion and the second proof mass portion; a first set of drive combs positioned on the outer proof mass; a second set of drive combs positioned on the inner proof mass; a first set of sense electrodes located above each of the outer proof mass and the inner proof mass; and a second set of sense electrodes located below each of the outer proof mass and the inner proof mass (the elements and features of the claimed first gyroscope and the second gyroscope are similar to the claimed subject matter of claim 1, see rejection of claim 1 above); 
wherein the first and second sets of drive combs (20a, 20b, Fig. 2 of Valzasina) are configured to cause the outer proof mass (11, 12 of Valzasina) and the inner proof mass (10 of Valzasina) to vibrate along a first drive axis in an anti-phase mode with respect each other (see Fig. 8 and paragraph [0043] of Valzasina describing and illustrating out of phase movement relation among proof mass 10 as compared to proof masses 11, 12); 
wherein the first and second sets of sense electrodes (17a-17c, 21a-21c at both top and bottom portions of the proof mass as seen at Fig. 2 of Valzasina and/or see for instance 107 - 110, Fig. 1B, paragraph [0011] of Sutton) are configured to sense motions of the outer proof mass (11, 12 of Valzasina) and the inner proof mass (10 of Valzasina) along a first sense axis that is perpendicular to the first drive axis (see abstract, paragraphs [0028], [0044] and claim 1 of Valzasina, describing sense axis being perpendicular to the drive axis); 
wherein orientation of a measurement axis of the first gyroscope, relative to a plane of the circuit board, is such that the measurement axis of the first gyroscope is parallel to the plane of the circuit board long a first direction (see paragraph [0028] of Valzasina describing the orientation of the substrate and the microstructure that comprises the proof masses, note that the measurement axis can be interpreted as the Y axis which is parallel to the XY plane of the proof masses, see also orientation of micro-gyros 102/104 or 401/402 of Hsu at Figs. 12 and 14 showing measurement axis in the X/Y axis thus being parallel to the circuit board as seen); 
wherein orientation of a measurement axis of the second gyroscope, relative to a plane of the circuit board (see modification of circuit board above), is such that the measurement axis is parallel to the plane of the circuit board along a second direction that is different from the first direction (see paragraph [0028] of Valzasina describing the orientation of the substrate and the microstructure that comprises the proof masses, note that the measurement axis can be interpreted as the Y axis which is parallel to the XY plane of the proof masses, see also orientation of micro-gyros 102/104 or 401/402 of Hsu at Figs. 12 and 14 showing measurement axis in the X/Y axis thus being parallel to the circuit board as seen); and 
a third gyroscope (see for instance micro-gyro device 403, Fig. 14 which is similar to micro-gyro device 106, Fig. 12 of Hsu, illustrating a third micro-gyro device mounted on the pcb 410, see Col. 9, lines 44 – 65 and Col. 8, line 60 – Col. 9 line 32) mounted on the planar circuit board, the third gyroscope (403/106 of Hsu) comprising: 
a vibratory structure (see Figs. 2, 8 of Valzasina describing a vibratory structure, see also micro-gyro device 403/106 at Figs. 12, 14 of Hsu which comprises vibrating masses) comprising: 
a first proof mass (11, Figs. 2, 8 of Valzasina); and 
a second proof mass (10, Figs. 2, 8 of Valzasina) wherein the first proof mass (11) and the second proof mass (10) are configured to be driven along a first axis (see axis of movement at Fig. 8 of Valzasina); 
wherein the first proof mass (11) and second proof mass (10) are configured to move in an anti-phase mode in respective second axes (see anti-phase mode of movement (i.e. 1800 difference) between 11 and 10 at Fig. 8 of Valzasina); 
a plurality of sense electrodes (see paragraphs [0035], [0040], [0041] and Fig. 2 of Valzasina illustrating sensing electrodes 17a-17c and 21a-21c) configured to sense the motions of the first proof mass and the second proof mass in the respective second axes (see paragraphs [0035], [0040] – [0041] of Valzasina);  
wherein orientation of a measurement axis of the third gyroscope relative to a plane of the circuit board is such that the measurement axis of the third gyroscope (403/106 of Hsu) is perpendicular to the plane of the circuit board (410 of Hsu) along a third direction that is different from the first and second directions (see Col. 9, lines 7 – 23 of Hsu describing the third micro-gyro oriented to sense in the Z-axis perpendicular to the plane of the circuit board);
wherein the first gyroscope, the second gyroscope, and the third gyroscope are operable to substantially reduce bias errors in the sensor device (see Col. 7, lines 17 – 47 of Hsu describing reducing quadrature error by minimizing alignment error of Hsu’s invention), and to measure all possible rotations of the sensor device (see sensing capability of the micro-gyro device of Hsu in all three XYZ directions).  
Valzasina in view of Hsu in view of Sutton as modified above teaches the claimed invention except for wherein the first proof mass and the second proof mass are configured such that motions of the first proof mass and the second proof mass along the respective second axes are such that an input-axis component of a total angular momentum in the motions along the second axes is approximately zero.
Andersson, in the field of angular velocity sensors, teaches wherein the first proof mass and the second proof mass (see arrangement of proof masses at Fig. 4 being in anti-phase relation such as 47 and either 45/46) are configured such that motions of the first proof mass and the second proof mass along the respective second axes are such that an input-axis component of a total angular momentum in the motions along the second axes is approximately zero (see Col. 12, lines 50 – 63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second proof mass such that the total angular momentum is approximately zero of Andersson into Valzasina in view of Hsu in view of Sutton, in order to provide a sensor which is insensitive to external angular vibration which further enables a high quality factor for the sensor. 

Regarding Claim 16, Valzasina in view of Hsu in view of Sutton in view of Andersson as modified above teaches wherein the sensor device is operative to measure rotation rates with respect to three orthogonal axes along the first, second, and third directions (see Col. 8, lines 45 – 49, Col. 9, lines 2 – 6 of Hsu).  

Regarding Claim 17, Valzasina in view of Hsu in view of Sutton in view of Andersson as modified above teaches wherein: the measurement axis of the second gyroscope along the second direction is perpendicular to the measurement axis of the first gyroscope along the first direction; and the measurement axis of the third gyroscope along the third direction is perpendicular to the first and second directions (see Col. 9, lines 7 – 23 of Hsu describing the claimed sensing axes for the three gyroscopes).  

Regarding Claim 20, Valzasina in view of Hsu in view of Sutton in view of Andersson as modified above teaches wherein the first, second and third gyroscopes are Micro-Electro-Mechanical Systems (MEMS) gyroscopes (see micro-gyroscopes of Hsu at Figs. 12, 4 and Col. 8, lines 45 – 49).  

Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valzasina in view of Hsu in view of Sutton in view of Andersson and further in view of U.S. Patent Application Publication No. 20100063763 A1 to Rozelle (hereinafter “Rozelle”).

Regarding Claim 18, Valzasina in view of Hsu in view of Sutton in view of Andersson teach the claimed invention except for wherein the sensor device is operative to measure rotation rates with respect to three axes along the first, second, and third directions that are not fully orthogonal with respect to each other.  
Rozelle, in the field of gyroscope systems, teaches that it is known to use a sensor device that is operative to measure rotation rates with respect to three axes along the first, second, and third directions that are not fully orthogonal with respect to each other (see Fig. 2 and description at paragraph [0035] describing “The fixture 126 preferably allows the gyroscopes 110a-110d to be secured in adjustable positions such that a preferred angular relationship between the gyroscope axes 130a-130d may be realized”…” Although the axes of gyroscopes 110a-110d are not necessarily aligned with or parallel to the standard axes, rate estimates about the gyroscope axes may be transformed into rate estimates about the standard axes (or other sets of mutually non-parallel axes), as is known in the art”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gyroscopes of Rozelle into Valzasina in view of Hsu in view of Sutton in view of Andersson in order to allow adjustable positions of the gyroscopes hence reducing the effect of correctable errors and improving overall accuracy of the system. 

Regarding Claim 19, Valzasina in view of Hsu in view of Sutton in view of Andersson in view of Rozelle as modified above teaches further comprising one or more additional gyroscopes mounted on the planar circuit board (see four gyroscopes mounted on the substrate 126 at Fig. 2 of Rozelle).  

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Valzasina in view of Andersson.

Regarding Claim 21, Valzasina teaches a Micro-Electro-Mechanical Systems (MEMS) sensor (see paragraphs [0002], [0010] describing microelectromechanical gyroscope), comprising: 
a circuit board (see substrate 2, Fig. 1, 2, see paragraph [0027]). 
Even though Valzasina teaches a substrate as described at paragraph [0027, Valzasina does not explicitly teach the substrate as being a circuit board.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the substrate as a circuit board, since it is known in the art of MEMS gyroscopes to use a circuit board as a substrate.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a circuit board, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Valzasina as modified above further teaches;
a first outer proof mass (see first outer mass11, Fig. 2, see paragraph [0031]) flexibly connected to the circuit board (see paragraph [0033] describing the proof masses being elastically coupled to the substrate 2 through respective flexures 13 and anchorages 15, thus reading on the invention as claimed); 
a second outer proof (see second outer mass 12, Fig. 2, see paragraph [0031]) mass flexibly connected to the circuit board (see paragraph [0033] describing the proof masses being elastically coupled to the substrate 2 through respective flexures 13 and anchorages 15, thus reading on the invention as claimed); 
an inner proof mass (see inner mass 10, Fig. 2, see paragraph [0031]) interposed between (see arrangement at Fig. 2) the first outer proof mass (11) and the second outer proof mass (12), the inner proof mass flexibly connected to the circuit board (see paragraph [0033] describing the proof masses being elastically coupled to the substrate 2 through respective flexures 13 and anchorages 15, thus reading on the invention as claimed); 
wherein the first and second outer proof masses, and the inner poof mass, are not directly connected to each other (see connection of the proof masses through respective flexures 13 and anchorages 15 as described at paragraph [0033], thus not being directly connected to each other); 
wherein the first and second outer proof masses, and the inner poof mass, move relative to the circuit board (see arrangement at Fig. 3 which allows the proof masses to move relative to the substrate through the flexure and anchorage connections).
Valzasina as modified above teaches the claimed invention except forSerial No. 16/298,879 Filing Date: 2019-03-11Attorney Docket No. H211513-USwherein the first and second outer proof masses are of substantially equal size, and the inner proof mass has a size that is substantially the same as the combined sizes of the first and second outer proof masses.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use proof masses having the claimed sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Valzasina as modified above teaches the claimed invention except for wherein a motion of the inner proof mass balances a motion of first and second outer proof masses, such that there is substantially zero angular momentum along sense axes within the MEMS sensor.
Andersson, in the field of angular velocity sensors, teaches wherein the motions of the outer proof mass and the inner proof mass (see arrangement of proof masses at Fig. 4 being in anti-phase relation such as 47 and either 45/46) are such that a total angular momentum of the vibratory structure is zero (see Col. 12, lines 50 – 63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second proof mass such that the total angular momentum is approximately zero of Andersson into Valzasina, in order to provide a sensor which is insensitive to external angular vibration which further enables a high quality factor for the sensor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (U.S. 2008/0000296 A1) teaches force rebalancing for MEMS inertial sensors and further illustrates sense electrodes arranged above and below respective proof masses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/           Primary Examiner, Art Unit 2861